EXHIBIT 10.3(b) SCHEDULE A TO EXHIBIT 10.3(a) The following individuals entered into Director Retirement Plans with The Ohio Valley Bank Company identified below which are identical to the Director Retirement Plan, dated December 18, 2012, between Jeffrey E. Smith and The Ohio Valley Bank Company filed herewith. Name Date of Director Retirement Plan Anna P. Barnitz December 18, 2012 Steven B. Chapman December 18, 2012 Harold A. Howe December 18, 2012 Brent A. Saunders December 18, 2012 David W. Thomas December 18, 2012 Lannes C. Williamson December 18, 2012 Thomas E. Wiseman December 18, 2012
